PER CURIAM:
The claimant, Karen Racer, seeks an award from the respondent, Division of Highways, for *94damage to her vehicle. The damage occurred on June 1, 1995, at approximately 1:30 p.m., while the claimant was traveling on Garretts Bend Road, also known as County Route 5, in Lincoln County. According to the claimant, she was driving thirty miles per hour when her vehicle struck a depression in the roadway. The claimant estimated that the depression was twelve inches deep and spanned the entire width of the roadway. The depression was located where a culvert pipe had been installed by the respondent, and the depression apparently was caused by the settlement of soil above the pipe. The speed limit for the section of road where the accident occurred was thirty-five miles per hour.
As a result of the accident, the claimant seeks an award of $800.00 for damage to a rim, hubcap, spoiler, strut, and the brakes on her vehicle. However, the only document offered by the claimant to corroborate her claim was a repair estimate which totaled $523.74.
The Lincoln County maintenance supervisor for the respondent, Larry Pauley, described Garretts Bend Road as a secondary road which has an asphalt surface sixteen feet wide. According to Mr. Pauley, the depression was directly above a corrugated steel culvert pipe. Mr. Pauley also testified that maintenance forces for the respondent installed the pipe on May 25, 1995; however, he as unable precisely to determine what caused the depression.
Although it is unclear why a depression formed above the culvert pipe six days after the pipe was installed, it is obvious that the respondent controlled the process for installing the pipe, and a depression of this nature does not normally occur when a culvert pipe is installed properly under a roadway. In addition, the testimony of the claimant indicated that she was driving in a reasonable and lawful manner for the expected road conditions.
Accordingly, the Court finds that the claimant has established liability on the part of the respondent for the damage to her vehicle arising from the accident on June 1, 1995, and, further, the Court makes an award to the claimant in the amount of $532.74 for the damages to her vehicle.
Award of $532.74.